Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/17/2020, 04/13/2021, and . 06/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is considered by the examiner.

Claim Interpretation
2	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. For example, the terms “means for determining” recited in claims 1 and 2 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.



Drawings
4	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “output terminals” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
5	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



6.	Claims 1-2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Foletto et al. (US 2011/0298448 A1) in view of Romero  et al. (US 2012/0025817 A1).

Regarding independent claim 1, Foletto teaches an apparatus comprising:
a detection circuit (Fig. 1-3 Item 102 discloses a detection circuit measure speed and direction in Paragraph [0057])  to detect speed and direction (Fig. 1-3 Item 118 & 120   discloses a direction validation processor 120 and  speed of rotation of the gear 100  in Paragraph [0076- 0077])  of a target, (Fig. 1-3 Item 100 discloses a target in Paragraph [0077])  the detection circuit comprising:
one or more output terminals (Fig. 1-3 Item 118 A discloses a protocol processor 118 of FIG. 1 can more generally provide the output signal 118 a having first characteristics before the time 950 in Paragraph [0076- 0077])  to provide signals representing the detected speed and/or the detected direction (Fig. 1-3 Item 118 & 120   discloses a direction validation processor 120 and  speed of rotation of the gear 100  in Paragraph [0076- 0077]) ; and
an oscillator (Fig. 1-3 Item 184 &  184 a discloses a clock oscillator and signal  in Paragraph [0097]); and
Foletto fails to teach means for determining whether the oscillator is operating within a predetermined frequency range.

    PNG
    media_image1.png
    581
    826
    media_image1.png
    Greyscale

Romero teaches means for determining whether the oscillator is operating within a predetermined frequency range. (Fig. 1 & 5 Item 218 & 216  discloses a Voltage Control Oscillator  218 is configured to generate a VCO output signal and  clock generation circuit 216 to generate clock signals 216 a, 216 b in order to provide frequency range  in para [000 & 0082])
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify a magnetic field sensor perform one or more types of initialization or calibration in Foletto to include a voltage controlled oscillator (VCO)  and clock generator as taught by Romero in order to provide detection using a minimum frequency and a second maximum frequency.


Regarding independent claim 2, Foletto teaches the apparatus of claim 1, wherein the means for determining whether the oscillator (Fig. 1-3 Item 184 &  184 a discloses a clock oscillator and signal  in Paragraph [0097]) is operating within the predetermined frequency range (Fig. 1-3 Item 118, 164, & 166   discloses a processor receiving signals from comparators 164, 166 output signals represent a high and low range of operation in Paragraph [0076- 0077 & 0085]).comprises a test circuit (Fig. 1-3 Item 112 discloses a test circuit in Paragraph [0057]) coupled to the oscillator (Fig. 1-3 Item 184).
Foletto fails to teach oscillator is operating within a predetermined frequency range and configured to assert an error condition on at least one of the output terminals if the oscillator is not operating within the predetermined frequency range.
Romero teaches oscillator is operating within a predetermined frequency range and configured to assert an error condition on at least one of the output terminals if the oscillator is not operating within the predetermined frequency range. (Fig. 1 & 5 Item 218 & 216  discloses a Voltage Control Oscillator  218 is configured to generate a VCO output signal and  clock generation circuit 216 to generate clock signals 216 a, 216 b in order to provide frequency range  in para [000 & 0082])
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify a magnetic field sensor perform one or more types of initialization or calibration in Foletto to include a voltage controlled oscillator (VCO)  and clock generator as taught by Romero in order to provide detection using a minimum frequency and a second maximum frequency.


7.	Claims 3-5  are rejected under 35 U.S.C. 103(a) as being unpatentable over Foletto et al. (US 2011/0298448 A1) in view of Romero  et al. (US 2012/0025817 A1) in further view of Reynolds  et al. (US 2014/0062358 A1).

Regarding to claim 3, Foletto discloses an apparatus of claim 2.
Foletto does not explicitly teach wherein the test circuit comprises a ramp generator that generates a voltage ramp signal that decays over time and resets upon detection of an edge of an output signal of the oscillator.
However, Reynolds teaches wherein the test circuit (Fig. 4 Item 402 discloses a test circuit in Paragraph [0056])  comprises a ramp generator (Fig. 4 Item 414 discloses a ramp signal decayingin Paragraph [0100])   that generates a voltage ramp signal that decays over time and resets upon detection of an edge of an output signal of the oscillator (Fig. 4 Item 416 discloses a oscillator signalin Paragraph [0060]).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify magnetic detection device in Foletto by substituting sensor with voltage ramp signal by Reynolds to produce the known and expected use to provide accurate position of the target element.

Regarding to claim 4, Foletto discloses the apparatus of claim 3. 
Foletto does not explicitly teach a voltage level test circuit to measure a voltage level of the voltage ramp signal after the voltage ramp signal has decayed for a period of time.
However, Reynolds teaches a voltage level test circuit (Fig. 4 Item 402 discloses a test circuit in Paragraph [0056])  to measure a voltage level of the voltage ramp signal (Fig. 4 Item 414 discloses a ramp signal decayingin Paragraph [0100]) after the voltage ramp signal has decayed for a period of time (Fig. 4 Item 404 discloses a ramp circuit with clock signal input 416 with a period in Paragraph [0060-0061]).  .
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify magnetic detection device in Foletto by substituting sensor with voltage ramp signal by Reynolds to produce the known and expected use to provide accurate position of the target element.

Regarding to claim 5, Foletto discloses the apparatus of claim 4.
Foletto does not explicitly teach wherein the period of time comprises a period of the oscillator.
However, Reynolds teaches wherein the period of time comprises a period of the oscillator (Fig. 4 Item 416 discloses an oscillator signalin Paragraph [0060]).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify magnetic detection device in Foletto by substituting sensor with voltage ramp signal by Reynolds to produce the known and expected use to provide accurate position of the target element.

8	Claims 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Foletto et al. (US 2011/0298448 A1) in view of Romero  et al. (US 2012/0025817 A1) in further view of Romero (US 2014/0009144 A1).

Regarding to claim 7, Foletto discloses the apparatus of claim 1.
Foletto in view of Romero does not explicitly teach wherein the test circuit comprises a switched capacitor resistor having at least one switch controlled by the oscillator output.
However, Romero teaches wherein the test circuit comprises a switched capacitor resistor having at least one switch controlled by the oscillator output. (Fig. 5b Item 402 discloses switch capacitorin Paragraph [0067])
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify magnetic detection device in Foletto and Romero by substituting switching capacitor by Romero to produce the known and expected use to provide accurate position of the target element.

Allowable Subject Matter

Claims 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

.    
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 the prior art or record taken alone or in combination fail to teach or suggest an apparatus of claim 4  “wherein the voltage level test circuit comprises: a voltage level test circuit comprises: a first comparator to compare the voltage ramp signal to a predetermined upper voltage; and a second comparator to compare the voltage ramp signal to a predetermined lower voltage.”; in combination with all the other elements of claim 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101. The examiner can normally be reached 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy NGUYEN can be reached on (571)272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT J ANDREWS/Examiner, Art Unit 2868                                                                                                                                                                                                        

/LEE E RODAK/Primary Examiner, Art Unit 2868